Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 remain for examination.  Claims 1, 8 and 15 have been amended. Applicant's arguments filed on 06/03/2022 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. The Accordingly, this action has been made final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-20 of U.S. Patent No. U.S. 10,623,282 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the features are disclosed and incorporated at a narrower scope in the co-pending patent.
Instant Application
U.S. Patent 10,623,282 
1. A method comprising: 
capturing flow data associated with a plurality of packet flows; 













computing a difference in the flow data; when the difference is greater than a threshold value, determining a hidden process exists in one of the plurality of packet flows; and when the hidden process is determined to exist in the one of the plurality of packet flows, 


performing a corrective action.  





2. The method of claim 1, wherein the flow data includes metadata associated with a first packet flow and a second packet flow.  


3. The method of claim 1, wherein the flow data includes first packet content of a first packet flow and second packet content of a second packet flow.  


4. The method of claim 1, wherein the flow data is captured at a collector.  


5. The method of claim 1, wherein, the flow data is received by a collector, and the collector is configured to yield the difference.  

6. The method of claim 1, further comprising: identifying a generator of the hidden process.  

7. The method of claim 1, wherein the flow data includes network data.  


8. The method of claim 1, further comprising: predicting a presence of a malicious entity based on the determining of the hidden process.  

9. The method of claim 1, wherein the corrective action is shutting down a host.  


10. The method of claim 1, wherein the corrective action includes one or more of limiting packets to and from a host, requiring all packets to and from a host to flow through an operating stack of a host, or notifying an administrator.  


11. A system comprising: at leas tone processor; and a non-transitory computer-readable storage medium storing instructions which, when executed by the at least one processor, cause the at least one processor to: capture flow data associated with a plurality of packet flows; compute a difference in the flow data; when the difference is greater than a threshold value, determine a hidden process exists in one of the plurality of packet flows; and when the hidden process is determined to exist in the one of the plurality of packet flows, perform a corrective action.  




















12. The system of claim 11, wherein the flow data includes metadata associated with a first packet flow and a second packet flow.  


13. The system of claim 11, wherein the flow data includes first packet content of a first packet flow and second packet content of a second packet flow.  

14. The system of claim 11, wherein the flow data is captured at a collector.  


15. The system of claim 11, wherein, the flow data is received by a collector, and the collector is configured to yield the difference.  



16. The system of claim 11, further comprising instructions when executed by the at least one processor, causes the at least one processer to predict a presence of a malicious entity based on the determining of the hidden process.  


17. The system of claim 11, wherein the corrective action includes one of limiting packets to and from a host, requiring all packets to and from a host to flow through an operating stack of a host, shutting down a host, or notifying an administrator.  



18. A non-transitory computer-readable storage device that stores instructions which, when executed by at least one processor, cause the at least one processor to: capture flow data associated with a plurality of packet flows; compute a difference in the flow data; when the difference is greater than a threshold value, determine a hidden process exists in one of the plurality of packet flows; and when the hidden process is determined to exist in the one of the plurality of packet flows, perform a corrective action.  


















19. The non-transitory computer-readable storage device of claim 18, wherein the flow data includes metadata associated with a first packet flow and a second packet flow.  



20. The non-transitory computer-readable storage device of claim 18, wherein the flow data is captured at a collector, the collector is configured to yield the difference.

1. A method comprising: 
capturing first data associated with a first packet flow ori


comparing the first flow data and the second flow data to yield a difference; when the difference is above a threshold value, yielding a determination, the determination including that the second packet flow includes a hidden process a
taking a corrective action based on the determination, the corrective action including isolating a container, isolating a virtual machine, or isolating the first host.


2. The method of claim 1, wherein the first data and the second data comprise metadata associated respectively with the first packet flow and the second packet flow.

3. The method of claim 1, wherein the first data comprises first packet content of the first packet flow and the second data comprise second packet content of the second packet flow.

4. The method of claim 1, wherein the first flow data and the second flow data are captured at a collector.

5. The method of claim 1, wherein a collector receives the first flow data and the second flow data and performs the step of comparing the first flow data and the second flow data.

6. The method of claim 1, further comprising: identifying the first host as a generator of the hidden process.

7. The method of claim 1, wherein the first flow data and the second flow data comprise network data.

8. The method of claim 1, further comprising: predicting a presence of a malicious entity within the first host based on the determination.

9. The method of claim 1, wherein the corrective action is shutting down the first host.

10. The method of claim 1, wherein the corrective action includes one or more of limiting packets to and from the first host, requiring all packets to and from the first host to flow through the operating stack of the first host, or notifying an administrator.


11. A system comprising: a processor; and a non-transitory computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising: capturing first data associated with a first packet flow originating from a first host using a first capture agent deployed at the first host to yield first flow data; capturing second data associated with a second packet flow originating from the first host from a second capture agent deployed on a second host to yield second flow data, wherein the first capture agent is deployed at a first layer of a network and the second capture agent is deployed at a second layer of the network, wherein the first layer and the second layer are different layers; comparing the first flow data and the second flow data to yield a difference; when the difference is above a threshold value, yielding a determination, the determination including that the second packet flow was transmitted by a component that bypassed an operating stack of the first host and the second packet flow includes a hidden packet; and taking a limiting action associated with a flow of packets to or from the first host based on the determination, the limiting action including isolating a container, isolating a virtual machine, or isolating the first host.


12. The system of claim 11, wherein the first data and the second data comprise metadata associated respectively with the first packet flow and the second packet flow.

13. The system of claim 11, wherein the first data comprises first packet content of the first packet flow and the second data comprise second packet content of the second packet flow.

14. The system of claim 11, wherein the first flow data and the second flow data are captured at a collector.

15. The system of claim 11, wherein a collector receives the first flow data and the second flow data and performs the step of comparing the first flow data and the second flow data.


16. The system of claim 11, wherein the operations include predicting a presence of a malicious entity within first host or the second host based on determination.





17. The system of claim 11, wherein the limiting action comprises one of limiting packets to and from the first host, requiring all packets to and from the first host to flow through the operating stack of the first host, shutting down the first host, or notifying an administrator.


18. A non-transitory computer-readable storage device that stores instructions which, when executed by a processor, cause the processor to perform further operations comprising: capturing first data associated with a first packet flow originating from a first host using a first capture agent deployed at the first host to yield first flow data; capturing second data associated with a second packet flow originating from the first host from a second capture agent deployed at a second host to yield second flow data, wherein the first capture agent is deployed at a first layer of a network and the second capture agent is deployed at a second layer of the network, wherein the first layer and the second layer are different layers; comparing the first flow data and the second flow data to yield a difference; when the difference is above a threshold value, yielding a determination, the determination including that the second packet flow was transmitted by a component that bypassed an operating stack of the first host and the second packet flow includes a hidden packet; and taking a limiting action associated with a flow of packets to or from the first host based on the determination, the limiting action including isolating a container, isolating a virtual machine, or isolating the first host.
19. The non-transitory computer-readable storage device of claim 18, wherein the first data and the second data comprise metadata associated respectively with the first packet flow and the second packet flow.


20. The non-transitory computer-readable storage device of claim 18, wherein the first packet flow and the second packet flow are captured at a collector, the collector configured to perform the comparing of the first packet flow and the second packet flow and to yield the difference.



The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10,623,282 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US patent No. 10,623,282 B2) substantially discloses the subject matter of claim 26 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US patent No. 10,623,282 B2).
This is an obviousness-type double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakil U.S. Patent Application Publication 2008/0101234 A1 in view of JIN U.S. Publication No. US 20140321290 A1.
As to claim 1, Nakil discloses a method comprising: capturing flow data associated with a plurality of packet flows originating from a host device (Nakil Fig. 3 : 70; ¶0050: “After adding the entry to LC host table 34A for the source host device specified in the packet or if LC host table 34A already contains an entry for the source host device specified in the packet ("YES" of 66), flow module 28A increments a source counter in the entry of LC host table 34A for the source host device specified in the packet (70).”); computing a difference in the flow data (Nakil ¶0029: “use system host tables to identify any suspicious network devices, which may provide an indication that the device has been infected by a virus or other threat. For example, a control unit of one of routers 8 may analyze a system host table to compare the relative number of flows through network 6 for which a host device is a source to the number of flows for which the host device is a destination.”; ¶0043-0044: “. The source counter of an entry for a host device in system host table 42 specifies the number of flows that have recently passed through routers 8 that have specified the host device as a source device … For example, for each entry in system host table 42, threat identification module 44 may calculate a difference by subtracting the destination counter for the host from the source counter”); when the difference is above a threshold value, determining a hidden process included in one of the plurality of packet flows (Nakil ¶0044: “If the difference is above a first threshold (e.g., plus fifty), threat identification module 44 may consider the host device associated with the entry to be suspicious because the host device is sourcing more flows (including connection requests, e.g., SYN packets) than the host device is receiving (including connection acknowledgements, e.g., SYN-ACK packets).”); and when the hidden process is determined to exist in the one of the plurality of packet flows, taking a corrective action (Nakil, ¶0043-0045)
It is noted that Nakil does not appear explicitly disclose, the flow data being captured via two or more agents at different network components.
However, JIN discloses the flow data being captured via two or more agents at different network components (JIN Pa. [0051]) [the classification server 110 may access network flow information from a plurality of agents 132a-132n in a plurality of client devices 130a-130n. The classification server 110 may also access flow features of a plurality of packets associated with applications running on the client devices 130a-130n. In addition, the classification framework managing apparatus 112 may create training data that correlates the flow features with respective applications running on the client devices 130a-130n. In one regard, therefore, the classification framework managing apparatus 112 may implement network flow information received from the multiple agents 132a-132n to create the training data]
Thus, at the time of the invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by JIN to the packet flows control system of Nakil would have yield predictable results and resulted in an improved system, namely, a system that would create training data for a classifier based upon a correlation of the network flow information and the flow features of the plurality of packets (JIN Abstract)

As to claim 2, Nakil discloses wherein the flow data includes metadata associated with a first packet flow and a second packet flow (Nakil, ¶0043-0045)

As to claim 3, Nakil discloses wherein the flow data includes first packet content of a first packet flow and second packet content of a second packet flow (Nakil, ¶0043-0045).

As to claim 4, the combination of Nakil and JIN discloses wherein the two or more agents are collectors (JIN Pa. [0026]) [Particularly, as also shown in FIG. 1, each of the client devices 130a-130n is depicted as including an agent 132a-132n that is to collect the network flow information from the respective client devices 130a-130n]
Thus, at the time of the invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by JIN to the packet flows control system of Nakil would have yield predictable results and resulted in an improved system, namely, a system that would create training data for a classifier based upon a correlation of the network flow information and the flow features of the plurality of packets (JIN Abstract)
As to claim 5, the combination of Nakil and JIN discloses wherein, the flow data is received by each collector (JIN Pa. [0026]) [Particularly, as also shown in FIG. 1, each of the client devices 130a-130n is depicted as including an agent 132a-132n that is to collect the network flow information from the respective client devices 130a-130n], and each collector is configured to yield the difference (Nakil, ¶0043-0045)
Thus, at the time of the invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by JIN to the packet flows control system of Nakil would have yield predictable results and resulted in an improved system, namely, a system that would create training data for a classifier based upon a correlation of the network flow information and the flow features of the plurality of packets (JIN Abstract)

As to claim 6, Nakil discloses further comprising: identifying a generator of the hidden process (Nakil, ¶0043-0045).
As to claim 7, Nakil discloses wherein the flow data includes network data (Nakil, ¶0043-0045).

As to claim 8, Nakil discloses further comprising: predicting a presence of a malicious entity based on the determining of the hidden process (Nakil, ¶0043-0045).

As to claim 9, Nakil discloses wherein the corrective action is shutting down the host device (Nakil, ¶0043-0045).

As to claim 10, Nakil discloses wherein the corrective action includes one or more of limiting packets to and from the host device, requiring all packets to and from the host device to flow through an operating stack of the host device, or notifying an administrator (Nakil, ¶0043-0045).

Regarding claim(s) 11-20:
A corresponding reasoning as given earlier in this section (see rejection of claim(s) 1-10) applies, mutatis mutandis, to the subject-matter of claim(s) 11-20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 1-10.   
In other words, all citations rendered in the rejection of claim(s) 1-10 are applicable to corresponding limitations of claim(s) 11-20, and any Graham v. John Deere Co analysis used in determining obviousness under 35 U.S.C § 103 are applicable to claim(s) 11-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491